Citation Nr: 1146793	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-36 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for a pulmonary disorder.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  No hearing was requested. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In October 2008 and December 2009, the Board remanded the three issues on appeal to the agency of original jurisdiction (AOJ) for further development.  In June 2011, the Board requested an opinion from an expert with the Veterans Health Administration (VHA) in an attempt to avoid a further remand.  

Unfortunately, the VHA expert's August 2011 response indicates that still further development is necessary for a fair adjudication.  Specifically, the expert indicated that the Veteran's current diagnoses (and particular the existence of asthma) are unclear, and additional testing is necessary to determine the nature of the claimed disorders.  As such, the Veteran should be scheduled for another VA examination with appropriate testing to determine the nature and etiology of any current allergic rhinitis, bronchial asthma, or pulmonary disorder.  

The VHA expert also noted that there is currently no medical evidence of record from the Veteran's separation from service in 1964 through 2000.  The Board notes that no treatment during such period has yet been identified.  However, upon remand, the Veteran should be allowed another opportunity to identify any VA or other treatment during that period.  Currently available records include VA treatment records from the San Juan VA Medical Center dated from May 2000 through February 2009.  As the Veteran has reported VA treatment in Rio Piedras, a request was also made for any records from the San Juan Vet Center in Rio Piedras.  However, that facility responded in February 2010 that no such records were available.  Reasonable efforts should be made to obtain any outstanding records that are identified upon remand, as well as any VA treatment records dated from February 2009 forward.  Any records that are obtained should be associated with the claims file prior to the VA examination(s).  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any providers who treated him for any symptoms of allergic rhinitis, bronchial asthma, or a pulmonary disorder, specifically to include for the period from his separation from service in 1964 through 2000.  He must also complete an authorization (VA Form 21-4142) for each non-VA provider.  After obtaining any necessary authorizations, request copies of any outstanding treatment records, including but not limited to any records from the San Juan VAMC dated from February 2009 forward.  All requests and all responses, including negative responses, should be documented, and all records received must be associated with the claims file.  If any records cannot be obtained after making reasonable efforts, the Veteran should be notified of the missing records, and the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allowed an appropriate time to provide any such records.

2.  Thereafter, schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of his claimed disabilities.  The entire claims file and a copy of this remand should be made available to the examiner(s) for review, and such review should be noted in the examination report(s).  The examiner(s) should respond to the following:

(a)  Identify any current allergic rhinitis, bronchial asthma, and/or pulmonary disorder, and record and measure the manifestations of each disorder.  Any necessary tests to determine the nature of the current disorders should be conducted.  In determining which tests are necessary, the examiner(s) should consider the August 2011 report from the VHA expert, as well as other medical evidence of record.  

(b)  For each currently diagnosed disorder, is it at least as likely as not (probably of 50 percent or more) that such condition was incurred or aggravated as a result of any incident, disease, or injury during the Veteran's military service from February 1962 to January 1964?  In particular, is any current disorder related to the complaints of chest pain (diagnosed as possible myositis and/or pleuritis), tonsillitis, or chronic cough documented during service?  If possible, please state the approximate onset date of any currently diagnosed disorder.

(c)  For each of the above questions, a complete explanation or rationale must be provided for any opinion offered.  All lay and medical evidence of record should be considered, including but not limited to the Veteran's statements and prior medical opinions.  If any requested opinion cannot be offered without resorting to speculation, please indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims based on all lay and medical evidence of record.  If the claims remain denied, issue a supplemental statement of the case to the Veteran, which addresses all relevant law and all evidence associated with the claims file since the last supplemental statement of the case.  Allow an appropriate period of time for response.

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  Prior to returning the case to the Board, any Spanish-language documents in the claims file should be translated into English, and the translations should be associated with the original documents.

The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

